 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1251 
In the House of Representatives, U. S.,

September 14, 2010
 
RESOLUTION 
Recognizing and honoring the American troops who gave their lives on D–Day at the Battle of Normandy. 
 
 
Whereas June 6, 2010, marks the 66th anniversary of the D–Day landings at Normandy, France; 
Whereas more than 150,000 Allied troops participated in the Normandy landings; 
Whereas approximately 70,500 Americans stormed the beaches of Normandy on D–Day and more than 1,400 of them gave their lives fighting for the cause of freedom; 
Whereas the U.S. Army Air Forces alone flew 8,000 planes on more than 14,000 sorties during D–Day; 
Whereas more than 4,000 ships carrying soldiers and supplies crossed the English Channel; 
Whereas 800 Allied planes dropped more than 13,000 men in parachutes; 
Whereas more than 100,000 Allied soldiers made it ashore while 9,000 of their comrades were wounded or killed; 
Whereas there are 9,387 graves in Colleville-sur-Mer, America’s cemetery in Northern France where all graves face west, toward America; 
Whereas there are 307 graves containing the remains of unknown soldiers; 
Whereas within the Garden of the Missing there are 1,557 names of soldiers who were never found; 
Whereas captured Germans were sent to American prisoner-of-war camps at the rate of 30,000 POWs per month from D–Day until Christmas, 1944; and 
Whereas the Allied landings on D–Day led to the liberation of France and culminated in the ultimate annihilation of the Nazi empire: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the American troops who gave their lives in the Battle of Normandy; 
(2)recognizes the 66th anniversary of the D–Day landings at Normandy, France; and 
(3)expresses gratitude to the greatest generation of Americans who fearlessly fought for freedom. 
 
Lorraine C. Miller,Clerk.
